Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s response filed on 11/13/2020, wherein claims 1, 3, 16, 17, 19, 20, 25-27, 30, 31, 36, 44 have been cancelled, and claims 2, 7, 9 have been amended.
Claims 2, 7, 9, 11, 12, 14-15 are pending. 

Election/Restrictions
Note: Applicant elects (S)-N-(4-(2-(2-amino-4,5-dihydrooxazol-4-yl)ethyl)phenyl)-4-chlorobenzamide, having the structure below without traverse in the reply filed on 03/02/2020. 

    PNG
    media_image1.png
    168
    468
    media_image1.png
    Greyscale

In view of the art, the search has been expanded to include compounds of Formula (I), wherein R1 is –NH2; Y is phenyl; R2, R3, R4 are H; X is a bond, -CH2N(R)CHR’-; wherein R5, R, R’, n, m, are as in claim 2. See Non-Final Office Action.

Claims 2, 7, 9, 11, 12, 14-15 are examined herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “and when m>1”, and “m is 1, 2, 3, or 4;”. It is not clear where m is present in Formula (I), which renders the claim vague and indefinite. Applicant’s amendment filed on 11/13/2020 recites that “X is a bond or –NRCHR1-“, and does not contain any recitation of m.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 2, 7, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Galley et al. (WO2008/098857, PTO-1449).
	Galley et al. teaches compounds of formula I as TAAR1 agonists. See abstract; page 1. The compounds of formula I include instant compounds as in instant claims 12, 14, 15 (see structures below). See pages 24-25, Example 2d; page 26, Example 3c. It is taught that the compounds therein are TAAR1 agonists and it is taught that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit migraine headache (neuropathic pain), eating disorders, metabolic disorders. See page 1, bottom para-page 2, line5; page 3, lines 10-15; claims 31, 33.

    PNG
    media_image2.png
    114
    575
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    119
    541
    media_image3.png
    Greyscale
	
	Galley et al. does not specifically teach administering compounds such as 2d, 3c instant compound as in claims 7, 12, 14, 15 to treat neuropathic pain or migraine headache i.e does not provide an example.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compounds such as 2d, 3c to treat neuropathic pain or to treat migraine headache, acute migraine or chronic migraine because 1) Galley et al. teaches compounds such as 2d, 3c are TAAR1 agonists; 2) Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders. Accordingly, one of ordinary skill in the art would have been motivated to administer compounds such as 2d, 3c taught by Galley et al. to a patient suffering from neuropathic migraine headache, acute migraine or chronic migraine with reasonable expectation of success of treating pain/migraine headache.

Response to Arguments
	Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
	Applicant argues that “WO '857 neither teaches nor suggests its compounds could be effective in vivo in treating neuropathic pain. WO '857 teaches treatment of migraine headache, but, as also acknowledged by the Office, does not provide any example demonstrating this activity in vivo. Applicant submits that WO '857 does not provide any reason or motivation to a person of ordinary skill in the art to pick and choose a compound of Example 2d or 3c and administer it to a patient suffering from neuropathic pain with a reasonable expectation of success of treating neuropathic pain.” Applicant’s arguments have been considered, but not found persuasive. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Galley et al. teaches compounds such as 2d, 3c instant compounds as in instant claims 14, 15 are TAAR1 agonists. Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders. Accordingly, one of ordinary skill in the art would have been motivated to administer compounds such as 2d, 3c taught by Galley migraine headache, acute migraine or chronic migraine with reasonable expectation of success of treating neuropathic pain or pain/migraine headache.
	Applicant argues that “References were available before June 2016 suggesting that TAAR1 agonists modulate analgesic pathways. For example, P-phenylethylamine, a trace amine, was described to be a TAAR1 agonist (see Zucchi et al. 2006; cited as document NPL38 in the First Supplemental IDS) PPLP Ref: 15-NC-0004US03Atty. Dkt. No. 1861.4010002/JMC/THN- 13 -HUMMEL et al.Reply to Office Action of May 13, 2020Application No. 16/306,305and to induce an antinociceptive effect (see Matsuoka et al. 1988; cited as document NPL35 in the First Supplemental IDS). Zucchi et al. 2014 (cited as document NPL18 in the Information Disclosure Statement) also describes that another TAAR1 agonist, 3-iodothyronamine (T1AM), had an effect on analgesic pathways but different from that of P-phenylethylamine:………..……..In view of the unpredictability of the art, testing of a TAAR1 agonist compound in vivo is necessary to show whether the compound in fact possesses the desired activity. Therefore, a person of ordinary skill in the art would not have been able to reasonably expect, in view of the art and the in vitro TAAR1 test results presented in WO '857, that the compound of Example 3c (i.e., Compound 2 of the present invention), which is within the genus compounds of Formula (I) recited in claim 2, would have been effective in treating neuropathic pain in vivo. WO '857 does not provide even in vitro test result for the compound of Example 2d.” Applicant’s arguments have been considered, but not found persuasive. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Galley et al. teaches compounds such 2d, 3c instant compounds are TAAR1 agonists. Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compounds such as 2d, 3c instant compounds to treat neuropathic pain or to treat migraine headache, acute migraine or chronic migraine because 1) Galley et al. teaches compounds such as 2d, 3c instant compounds are TAAR1 agonists; 2) Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders. 


2) Claims 2, 7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Galley et al. (US 8,604,061, PTO-1449).
	Galley et al. teaches compounds of formula I as TAAR1 agonists. See abstract; column 3. Preferred compounds are compounds of formula I-A which include instant compounds as in instant claims 9, 11 (see column 4; column 72, Example 91, see structure below); compounds therein include compounds as in instant claims 7 (column 9, lines 50-67, structure I-F; in I-F R1, R2, R can be H, R’ can be lower alkyl such as –C2H5; see column 4, lines 4-9 for lower alkyl which can be ethyl); instant claims 16, 17 (see column 66, Example 80; column 67, Example 82, structures below). It is taught that the compounds therein are TAAR1 agonists and it is taught that the TAAR1 ligands have migraine headache, eating disorders, metabolic disorders. See column 3, lines 37-55; column 33.

    PNG
    media_image4.png
    282
    376
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    124
    252
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    204
    120
    media_image6.png
    Greyscale

	Galley et al. does not specifically teach administering compounds such as in Examples 80, 82, 91 instant compounds as in claims 7, 9, 11, to treat neuropathic pain or migraine headache i.e does not provide an example.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound such as in Examples structure I-F which encompass instant compound as in instant claim 7 as TAAR1 agonists; 2) Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders. Accordingly, one of ordinary skill in the art would have been motivated to administer compounds such as in Examples 80, 82, 91 (instant compounds as in claims 9, 11, 16, 17), compounds of structure I-F which encompass instant compound as in instant claim 7 taught by Galley et al. to a patient suffering from neuropathic pain or migraine headache with reasonable expectation of success of treating pain/migraine headache.

Response to Arguments
	Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
	Applicant argues that “US '061 neither teaches nor suggests its compounds could be effective in vivo in treating neuropathic pain. US '061 teaches treatment of migraine headache, but, as also acknowledged by the Office, does not provide any example demonstrating this activity in vivo. Applicant submits PPLP Ref: that US '061 does not provide any reason or motivation to a person of ordinary skill in the art to pick and choose any compound described, such as the compound of Example 91, and administer it to a patient suffering from neuropathic pain with a reasonable expectation of success of structure I-F which encompass instant compound as in instant claim 7 as TAAR1 agonists. Galley et al. teaches preferred compounds are compounds of formula I-A which include instant compounds as in instant claims 9, 11 (see column 4; column 72, Example 91, see structure above); Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders. Accordingly, one of ordinary skill in the art would have been motivated to administer compounds such as in Examples 80, 82, 91 (instant compounds as in claims 9, 11), compounds of structure I-F which encompass instant compound as in instant claims 7, 11 taught by Galley et al. to a patient suffering from neuropathic pain or migraine headache with reasonable expectation of success of treating pain/migraine headache.
Applicant argues that “In view of the unpredictability of the art, testing of a TAAR1 agonist compound in vivo is necessary to show whether the compound in fact possesses the desired activity. Therefore, a person of ordinary skill in the art would not have been able to reasonably expect, in view of the art and the in vitro TAAR1 test results presented in US '061, that the compound of Example 91 (i.e., Compound 3 of the present invention), structure I-F which encompass instant compound as in instant claim 7 as TAAR1 agonists. Galley et al. teaches preferred compounds are compounds of formula I-A which include instant compounds as in instant claims 9, 11 (see column 4; column 72, Example 91, see structure above); Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer compound such as in Examples 80, 82, 91 instant compounds as in claims 7, 9, 11 to treat neuropathic pain or migraine headache because 1) Galley et al. teaches compound such as in Examples 80, 82, 91 are TAAR1 agonists; and Galley et al. teaches compounds of structure I-F which encompass instant compound as in instant claim 7 as TAAR1 agonists; 2) Galley et al. teaches that the TAAR1 ligands have a potential to treat diseases like depression, psychosis, attention deficit hyperactivity disorder, substance abuse, Parkinson's disease, migraine headache, eating disorders, metabolic disorders.


Prior Art made of Record:	
Hoener et al. US 20120028964, instant species para [0171]….for psychiotic disorder;
US "8673950"… instant subgenus, instant claims 9, 11, 16, 17, TAAR1 agonist disorders includes migraine; 
US "20100311798"… instant subgenus, instant claims 16, 17, TAAR1 agonist disorders includes migraine;
Annie Delaunois (PTO-1449) discloses that 2-amino-oxazoline derivative (compound A, structure below) exhibited in vivo efficacy in rodent pain models. See abstract; page 424, left hand para; Figure 1;
Zucchi et al. (Frontiers in Physiology, October 2014, pages 1-12, PTO-1449).
TAAR1...instant compounds claims 16, 17 ... see abstract;

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627